UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 14, 2011 Flagstone Reinsurance Holdings, S.A. (Exact name of registrant as specified in its charter) Luxembourg 001-33364 98-0481623 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 37 Val St André, L-1128, Luxembourg, Grand Duchy of Luxembourg (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:+ Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On February 14, 2011, Flagstone Reinsurance Holdings, S.A. issued a Press Release reporting its financial results for the quarter ended December 31, 2010 and the availability of its corresponding Investor Financial Supplement relating to its financial results for the quarter ended December 31, 2010.Copies of the Press Release and the Investor Financial Supplement are attached as Exhibits 99.1 and 99.2, respectively, to this Form 8-K.This Form 8-K and Exhibits 99.1 and 99.2 hereto are each being furnished to the Securities and Exchange Commission (the “SEC”) pursuant to Item 2.02 of Form 8-K and are therefore not to be considered “filed” with the SEC. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits Exhibit No. Description Press Release, dated February 14, 2011, reporting results for the quarter ended December 31, 2010. Investor Financial Supplement of Flagstone Reinsurance Holdings, S.A. for the quarter ended December 31, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FLAGSTONE REINSURANCE HOLDINGS, S.A. By: /s/ Patrick Boisvert Name: Patrick Boisvert Title:Chief Financial Officer Date: February 16, 2011 Exhibit Index: Exhibit No. Description Press Release, dated February 14, 2011, reporting results for the quarter ended December 31, 2010. Investor Financial Supplement of Flagstone Reinsurance Holdings, S.A. for the quarter ended December 31, 2010.
